Citation Nr: 1733969	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-09 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left upper extremity radiculopathy.

2.  Entitlement to an effective date before February 24, 2011, for the grant of a 20 percent rating for left upper extremity radiculopathy.

3.  Entitlement to a rating in excess of 10 percent prior to October 9, 2015, and 30 percent from October 9, 2015, forward, for cervical strain with spondylosis and stenosis.

4.  Entitlement to a rating in excess of 10 percent prior to October 9, 2015, and 30 percent from October 9, 2015, forward, for headaches.

5.  Entitlement to an initial compensable rating for spurring of the left tibial apophysis.

6.  Entitlement to service connection for right upper extremity radiculopathy.

7.  Entitlement to a rating in excess of 20 percent for left foot degenerative joint disease and plantar fasciitis status post navicular accessory bone fracture with arthroscopic surgical repair.

8.  Entitlement to a separate rating for plantar fasciitis.

9.  Entitlement to an effective date before December 3, 2012, for the grant of a 20 percent rating for left foot degenerative joint disease and plantar fasciitis status post navicular accessory bone fracture with arthroscopic surgical repair.

10.  Entitlement to a rating in excess of 10 percent for left ankle strain with posterior tibial tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to November 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

In March 2015, the Board denied the issues of an effective date earlier than February 24, 2011, for the grant of a 10 percent rating for left upper extremity radiculopathy and for increased ratings for a left ankle disability, a left foot disability, and a left foot surgical scar and remanded the issues of entitlement to increased ratings for cervical spine disability with tension headaches and left upper extremity radiculopathy for further development.  An October 2013 rating decision, a February 2015 Statement of the Case, and a December 2015 Supplemental Statement of the Case (SSOC) included the issues of increased ratings for a left ankle disability and a left foot disability, entitlement to a separate rating for plantar fasciitis, and an effective date earlier than December 3, 2012 for the 20 percent rating for a foot disability.  Although these issues were addressed in the March 2015 Board decision, the Board considers them newly appealed issues as the Veteran appealed those issues in an April 2015 Form I-9, which was received following the March 2015 Board decision and the December 2015 SSOC was issued thereafter.

The Veteran appealed the issue of an effective date earlier than February 24, 2011, for the grant of a 10 percent rating for left upper extremity radiculopathy to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In a September 2016 decision, the Court vacated that portion of the March 2015 Board decision and remanded the matter to the Board for readjudication consistent September 2016 decision.  

Since the requested development for the issue for an increased rating for left upper extremity radiculopathy has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to increased ratings for cervical spine disability, left upper extremity radiculopathy, an effective date earlier than February 24, 2011 for the grant of a 20 percent rating for left upper extremity radiculopathy, spurring of the left tibial apophysis, a left foot disability, entitlement to a separate rating for plantar fasciitis, an effective date earlier than December 3, 2012 for the 20 percent rating for a foot disability, and service connection for right upper extremity radiculopathy are addressed in the REMAND to the AOJ.


FINDINGS OF FACT

1.  Prior to October 9, 2015, the Veteran's service-connected headaches have not been manifested by characteristic prostrating attacks occurring on an average once a month over the last several months. 

2.  From October 9, 2015, forward, the Veteran's service-connected headaches were not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  The Veteran's left ankle disability is manifested by objective evidence, at worst, of flexion to 25 degrees and dorsiflexion to 10 degrees.


CONCLUSIONS OF LAW

1.  Prior to October 9, 2015, the criteria for a disability rating higher than 10 percent for headaches have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2016).

2.  From October 9, 2015, forward, the criteria for a disability rating higher than 30 percent for headaches have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2016).

3.  The criteria for a disability rating higher than 10 percent for left ankle strain with posterior tibial tendonitis have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, Diagnostic Codes 5003-5271 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

A standard March 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in January 2013, November 2013, and October 2015.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). 

Headache Disability

The Veteran's headache disability is currently rated 10 percent prior to October 9, 2015, and 30 percent from October 9, 2015, forward, under Diagnostic Code 8100.  

Under Diagnostic Code 8100, which pertains to migraines, a 10 percent evaluation is proper where there are characteristic prostrating attacks averaging one in 2 months over last several months.  A 30 percent evaluation is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  Finally, a 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

In determining whether the Veteran experiences the type and frequency of prostrating attacks of migraine headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Prior to October 2015, the Veteran was afforded two VA examinations in connection with his claim for a higher rating.  During the January 2013 VA examination, the Veteran was diagnosed as having migraines and had prostrating attacks less than once every 2 months lasting more than 2 days.  The Veteran stated that he loses time from work when having a severe headache.  His symptoms included constant head pain, pulsating or throbbing head pain, pain on both sides of the head, pain worsens with physical activity, nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision, and hypersensitivity to touch to the back of head.  During the November 2013, the Veteran again reported having prostrating attacks less than once every 2 months.  The Veteran worked as an instructor which required concentration, which he had problems with when he has migraines.  

Upon careful review of the evidence of record, the Board finds that the Veteran did not meet or nearly approximate the criteria for a rating in excess of 10 percent for his service-connected headaches prior to October 2015.  A thorough review of the record does not reflect the Veteran's service-connected headaches were manifested by characteristic prostrating attacks occurring on an average once a month over last several months.

The VA examiners discussed the significant impact of the Veteran's headaches on his occupation and daily life.  The Veteran's headaches did affect the Veteran's work and impact his daily life during attacks that may last more than two days; however, such symptomatology did not reflect the type of characteristic prostrating attacks occurring on average once a month or causing severe economic inadaptability prior to October 9, 2015. 

From October 2015, the Veteran was afforded a VA examination in October 2015 in connection with his claim for a higher rating.  At that time, the Veteran had characteristic prostrating attacks of headache pain once a month.  The Veteran's headaches during an attack affected his activities of daily living by interfering with his appetite during attacks, his vision, ability to read medication bottle labels, ability to perform household chores, and ability to drive.  The Veteran reported that co-workers have had to drive him home or to the hospital during a severe attack.  He has lost 50 days of work in the last 12 months due to this condition.  

Upon careful review of the evidence of record, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 30 percent for his service-connected headaches.  A thorough review of the record does not reflect the Veteran's service-connected headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The VA examiner discussed the significant impact of the Veteran's migraine headaches on his occupation and daily life.  It was noted that the Veteran missed 50 days of work due to his headaches.  The Board finds, however, that his symptomatology does not reflect the type of completely prostrating and prolonged attacks causing severe economic inadaptability.  Again, the rating criteria indicates that the Veteran must have "very frequent" prostrating attacks that cause severe economic inadaptability to warrant the higher, 50 percent rating. 

Here, the Veteran has reported significant headache symptoms, and he is competent to so state. However, the more probative evidence consists of that prepared by neutral skilled professionals who did not find that the Veteran's headaches caused characteristic prostrating attacks occurring an average once a month prior to October 2015, or caused very frequent, completely prostrating and prolonged attacks causing severe economic inadaptability from October 2015, forward.  The Board finds that the most probative evidence demonstrates that the currently assigned evaluations for the Veteran's headaches are appropriate. 

In short, the findings of the aforementioned VA medical examinations reflect that even though he regularly experiences recurrent headaches, they are not of such severity as to constitute the type required for a higher rating under Diagnostic Code 8100 for either period on appeal. 

In summary, for the reasons and bases set forth above, the Board concludes that a rating greater than 10 percent prior to October 9, 2015, and 30 percent from October 9, 2015, forward, is not warranted for the Veteran's headaches for any period of this appeal.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, at 53 (1990).

Left Ankle Disability

The left ankle disability is evaluated under Diagnostic Codes 5003-5271.  Diagnostic Code 5271 provides a 10 percent rating for moderate limitation of motion of the ankle and a 20 percent rating for marked limitation of motion of the ankle.  Normal range of motion of the ankle is 20 degrees dorsiflexion and 45 degrees plantar flexion.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran received private medical treatment for his left ankle disability.  Treatment records dated December 2010 and January 2011 report that there was no noted limitation of range of motion, normal motor strength, and no atrophy in the lower left extremity.  Additionally, gait was normal, and stability was normal in the left lower extremity, though the December 2010 record indicates that toe and heel walk on the left was weak/painful.

During December 2010 treatment, the Veteran reported having a history of medial foot and ankle pain for many years.  On physical examination, the Veteran was unable to do a single limb heel rise with the left foot.  There were tenderness in the posterior tibial tendon and a positive Sifverskiold test.  Following examination and review of radiographs, the impression was failing posterior tibial tendon, posterior tibial tendon insufficiency despite previous modified Kidner procedure.  The record notes that the Veteran was receiving physical therapy and would begin a trial use of orthotics.  

During treatment in January 2011, the Veteran reported that the orthotics were helping "somewhat."  In September 2011, the Veteran reported a progression of his symptoms despite appropriate management with orthotics and running shoes.  He also had difficulty walking and difficulty standing for longer than one hour at a time and pain and swelling in and around the left foot and ankle.  A September 2011 letter from his private physician stated that the Veteran was treated for posterior tibial tendon insufficiency.  The record indicates that the Veteran was, "severely symptomatic, complaining of pain, difficulty ambulating and swelling, even on level surfaces."  The record indicates that the condition made it, "difficult for [the Veteran] to perform activities of daily living and to pursue his current occupation." 

A December 2011 VA examination record reveals the Veteran's history of pain and altered gait.  The Veteran explained that he "just limp[s] along now" and reported only being able to stand in place for five to ten minutes and walk for a quarter of a mile before he has a deep bone pain in the medial navicular region and "pulling and tearing" sensation along the tarsal tunnel region that lasted six to seven hours without medication and several days if he tried to work through the pain.  Range of motion testing revealed ankle flexion to 25 degrees with pain at the lateral ankle beginning at 25 degrees and extension to 10 degrees with pain at the Achilles and over the tarsal tunnel beginning at 10 degrees.  There was no change in range of motion after repetition.  The examiner determined the disability resulted in functional loss due to less movement than normal, pain on movement, and swelling.  Motor strength was full, and there was no ankylosis.  The Veteran was tender to palpation at the Achilles, but had normal Achilles tendon angles.  The examiner was unable to perform joint stability tests.  X-ray images showed arthritis of the left ankle.  The examiner determined the ankle disability affected the Veteran's occupational functioning because he would not be able to carry heavy items any distance due to reported pain.  The examiner found the Veteran was not precluded from his current sedentary occupation and the Veteran also denied occupational limits due to the ankle disability as he occupation generally requires desk work.  

A October 2013 VA examination record reveals a diagnosis of left ankle strain with posterior tibial tendonitits and spurring of the distal fibula.  Range of motion testing revealed ankle plantar flexion to 45 degrees and plantar dorsiflexion to 20 degrees.  There was no objective evidence of painful motion and no change in range of motion after repetition.  The Veteran did have weakened movement and pain on movement in addition to localized tenderness on palpation of the left ankle.  Imaging showed degenerative or traumatic arthritis of the left ankle.

An October 2014 VA treatment record reveals that gait was normal.  A November 2014 VA treatment record reveals the Veteran's history of left ankle pain estimated at 5/10, and increased pain in the instep.  X-ray images were unchanged from December 2011.  A December 2014 VA treatment record reveals the Veteran's history of left foot and ankle pain.  He explained that the pain is 1/10 with sitting and 4/10 with standing and pain is mostly a "dull, aching pain," though it feels like a pulsating pain with walking.  There were pain with inversion, eversion, and plantar flexion and pain at the mid-tarsal joint region.  Ankle joint dorsiflexion was limited with the knee extended and flexed and strength was 4/5.  Other December 2014 VA treatment records indicate that gait and balance were intact and strength was 5/5.  A January 2015 VA treatment record indicates that the Veteran's gait was stable with no limp and good balance.  Toe and heel walking demonstrated no weakness in plantar and dorsiflexion, and strength in the lower extremity was 5/5.  

After consideration of the evidence, the Board finds a schedular rating in excess of 10 percent is not warranted for a left ankle disability under Diagnostic Code 5271.  The Board has considered the DeLuca factors and the evidence of pain on use.  The Veteran has already been compensated for the reported pain on use, however, and there is no probative evidence of the degree of limitation of motion required for a higher rating.  In this regard, the Board notes that range of motion testing revealed flexion to 25 degrees and dorsiflexion to 10 degrees, and the record generally show intact and stable gait.  There is no evidence of more severe limitation of motion, to include during flare-ups.  The Board acknowledges that the December 2014 VA treatment record indicates that dorsiflexion was limited, but does not provide an estimate as to the exact limitation.  The Veteran is able to sustain a normal gait, however, and there is no indication of limitation of plantar flexion at that time.  The Board finds the documented range of motion findings and evidence of normal gait suggests motion too significant to approximate "marked" limitation of motion.  The Board has considered whether a higher rating is warranted under an alternate diagnostic code, but finds none is applicable because there is no evidence of ankylosis or malunion of the os calcis or astragalus.

In summary, for the reasons and bases set forth above, the Board concludes that a rating greater than 10 percent is not warranted for the Veteran's left ankle disability for any period of this appeal.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, at 53 (1990).

Other considerations

A request for a total disability rating based upon individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable since the evidence of record clearly shows that the Veteran is currently working; thus, there is no cogent evidence of unemployability, and entitlement to increased compensation based on TDIU is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating in excess of 10 percent prior to October 9, 2015, and 30 percent from October 9, 2015, forward, for headaches is denied.

Entitlement to a rating in excess of 10 percent for left ankle strain with posterior tibial tendonitis is denied.


REMAND

In the previous remand, the Board found that due to the evidence of multiple nerve impairments in the left upper extremity, a VA examination is needed to clarify the nature and severity of the left upper extremity radiculopathy.  In October 2015, the Veteran was afforded a VA examination which assessed both the right and left upper extremities.  The Board finds the results of this examination are confusing.  The examiner indicated that the right side was not affected by radiculopathy; however, in assessing the severity of radiculopathy, the examiner indicated that the Veteran had mild constant pain in the right arm.  Also, the examiner indicated that the Veteran's left upper extremity radiculopathy was mild; however, the examiner also indicated that the Veteran had severe constant pain, moderate intermittent pain, severe paresthesias and/or dysesthesias, and mild numbness due to radiculopathy of the left upper extremity.  As the results are inconsistent and it is unclear whether the Veteran has radiculopathy of the right upper extremity, another examination is necessary in this case.  

In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).

Regarding the claims for a higher rating for the cervical spine and left tibia disabilities, the Board must reconsider this case in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's most recent VA examination findings, from October 2013 and October 2015, and concludes that these findings do not meet the specifications of Correia as neither specifies whether range of motion was tested on either active or passive motion nor was testing done in weight-bearing and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159(c)(4).

The Veteran has been diagnosed as having arthtitis and plantar fasciitis of the left foot.  Currently, the all disabilities of the left foot, except for pes planus which has not been service-connected, are rated together under Diagnostic Codes 5003-5284 and assigned a 20 percent disability rating from December 3, 2012.  In order to properly determine whether separate ratings are warranted for the left foot in this case, a VA examination is needed to determine the symptoms attributed to each disability.  

As the issue of a higher rating for the left foot is being remanded in this appeal could have an impact on the outcome of the issue of earlier effective date for the 20 percent rating for the left foot, that issue is considered intertwined.  As such, the Board finds that the issue of an earlier effective date for the 20 percent rating for the left foot should be remanded.

Further, as the development for the claims for entitlement to an increased rating for cervical strain with spondylosis and stenosis and left upper extremity radiculopathy could have an impact on the outcome of the issue of an effective date earlier than February 24, 2011 for the grant of a 20 percent rating for left upper extremity radiculopathy, that issue is considered inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board finds that the issue of an effective date earlier than February 24, 2011 for the grant of a 10 percent rating for left upper extremity radiculopathy should be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected radiculopathy of the left upper extremity, cervical spine, left tibia disability, and left foot disability and to determine whether the Veteran currently has radiculopathy of the right upper extremity related to his service-connected cervical spine disability.  The entire claims file must be reviewed by the examiner, to include any electronic files.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, including an EMG if found necessary.  

The examiner must identify all currently present manifestations of the Veteran's left tibia disability.  Specifically, the examiner must provide the range of flexion and extension in degrees and indicate whether there is objective evidence of pain on motion and recurrent subluxation or lateral instability.  The examiner must also indicate whether the left knee exhibits weakened movement, excess fatigability, or incoordination during flare ups or upon repetitive use.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost, i.e., the extent of his pain-free motion.  The examiner is to indicate whether there is evidence of recurrent subluxation or lateral instability of the left knee.  

Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's left foot disabilities and the severity of any and all manifestations found.  The examiner is asked to distinguish, to the extent possible, between symptomatology resulting from the Veteran's arthritis and symptomatology resulting from the Veteran's plantar fasciitis.  If it is medically impossible to distinguish among symptomatology resulting from the disabilities, the examiner should state this in the examination report.  All pertinent symptomatology and findings are to be reported in detail.  

The examiner must also identify all currently present manifestations of the Veteran's radiculopathy of the left upper extremity and cervical spine.  Both neurological and orthopedic manifestations must be recorded and the examiner is to address: 

a).  Range of motion of the cervical spine in degrees of forward flexion, extension, right and left lateral flexion, and right and left rotation, and any additional functional loss due to pain, weakness, fatigability, pain on movement, including during flare-ups or with repetitive use; if feasible, any additional functional loss should be expressed in terms of degrees of additional limitation; 

b).  Any incapacitating episodes, necessitating bed rest and treatment by a physician, and the total duration of the incapacitating episodes during the past 12 months; 

c).  Whether there is favorable or unfavorable ankylosis of the cervical spine, or of the entire spine; 

d).  The current severity of the service-connected radiculopathy of the left upper extremity; and,

e).  The presence and severity of any neurological abnormalities of the right and left upper extremities associated with the Veteran's service-connected cervical spine disability must be determined.  The examiner is to identify any symptoms (including, but not limited to, any paresthesia or other neurological pathology in the Veteran's right and left lower extremities, and/or any bowel or bladder impairment) due to disc syndrome and describe the nerve(s) affected by nerve root compression.  

For each affected joint, the examiner must address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Regarding the left tibia, range of motion measurements of the opposite joint must also be provided.  The examination report must confirm that all such testing has been made and reflect those testing results.

The examiner must provide a complete rationale for any opinion given.

2.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case to the Veteran and his representative and return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


